          Case 21-01394-5-SWH                         Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29                               Page 1 of 11

Fill in this information to identify your case:

  United States Bankruptcy Court for the:
  Eastern District of North Carolina

  Case number (If known):                                           Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                                 Check if this is an
                                                                        Chapter 13
                                                                                                                                 amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


 Part 1:       Identify Yourself

                                       About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
 1.   Your full name

      Write the name that is on your   Brianna
      government-issued picture        First name                                                   First name
      identification (for example,
      your driver’s license or         Gay
      passport).                       Middle name                                                  Middle name
                                       Solomon
      Bring your picture
                                       Last name                                                    Last name
      identification to your meeting
      with the trustee.
                                       Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr., II, III)



 2.   All other names you
      have used in the last 8          First name                                                   First name
      years
      Include your married or          Middle name                                                  Middle name
      maiden names.
                                       Last Name                                                    Last Name




 3.   Only the last 4 digits of
      your Social Security             xxx - xx - 0688                                              xxx - xx -
      number or federal
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                   page 1
           Case 21-01394-5-SWH                     Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29                                   Page 2 of 11
Debtor 1   Brianna              Gay                   Solomon                                                      Case number (if known)
           First Name           Middle Name           Last Name




                                      About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

 4.   Any business names
      and Employer                           I have not used any business names or EINs.                  I have not used any business names or EINs.
      Identification Numbers
      (EIN) you have used in
                                      Unboxed Zen
      the last 8 years
                                      Business name                                                Business name
      Include trade names and         Chariot Limousine
      doing business as names
                                      Business name
                                      Solomon Textbooks                                            EIN

                                      Business name


                                      XX-XXXXXXX
                                      EIN


                                      EIN


                                      EIN




 5.   Where you live                                                                               If Debtor 2 lives at a different address:


                                      212 W Davis St
                                      Number        Street                                         Number        Street

                                      A

                                      Smithfield                       NC       27577
                                      City                             State    ZIP Code           City                             State    ZIP Code

                                      JOHNSTON-NC
                                      County                                                       County



                                      If your mailing address is different from the one            If your mailing address is different from the one
                                      above, fill it in here. Note that the court will send        above, fill it in here. Note that the court will send
                                      any notices to you at this mailing address.                  any notices to you at this mailing address.


                                      Number        Street                                         Number        Street



                                      P.O. Box                                                     P.O. Box



                                      City                             State    ZIP Code           City                             State    ZIP Code



 6.   Why you are choosing            Check one:                                                   Check one:
      this district to file for
      bankruptcy                             Over the last 180 days before filing this petition,          Over the last 180 days before filing this petition,
                                             I have lived in this district longer than in any             I have lived in this district longer than in any
                                             other district.                                              other district.

                                             I have another reason. Explain.                              I have another reason. Explain.
                                             (See 28 U.S.C. § 1408.)                                      (See 28 U.S.C. § 1408.)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                      page 2
           Case 21-01394-5-SWH                Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29                                      Page 3 of 11
Debtor 1   Brianna         Gay                    Solomon                                                      Case number (if known)
           First Name      Middle Name            Last Name




 Part 2:      Tell the Court About Your Bankruptcy Case


 7.   The chapter of the          Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
      Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
                                      Chapter 7
      under
                                      Chapter 11
                                      Chapter 12
                                      Chapter 13


 8.   How you will pay the fee           I will pay the entire fee when I file my petition. Please check with the clerk’s office in your
                                         local court for more details about how you may pay. Typically, if you are paying the fee
                                         yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
                                         submitting your payment on your behalf, your attorney may pay with a credit card or check
                                         with a pre-printed address.

                                         I need to pay the fee in installments. If you choose this option, sign and attach the
                                         Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                         By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                         less than 150% of the official poverty line that applies to your family size and you are unable to
                                         pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                         Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


 9.   Have you filed for              No.
      bankruptcy within the           Yes. District                                 When                     Case Number
      last 8 years?                                                                        MM / DD / YYYY



10.   Are any bankruptcy              No.
      cases pending or being          Yes. Debtor                                                           Relationship to you
      filed by a spouse who is
      not filing this case with               District                              When                     Case Number, if known
      you, or by a business                                                                MM / DD / YYYY
      partner, or by an
      affiliate?


11.   Do you rent your                No.     Go to line 12
      residence?                      Yes. Has your landlord obtained an eviction judgment against you?

                                                    No   No. Go to line 12
                                                    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                         part of this bankruptcy petition.




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                     page 3
           Case 21-01394-5-SWH                        Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29                                     Page 4 of 11
Debtor 1   Brianna                Gay                   Solomon                                                       Case number (if known)
           First Name             Middle Name           Last Name




 Part 3:       Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor                 No.    Go to Part 4.
      of any full- or part-time                 Yes. Name and location of business
      business?
      A sole proprietorship is a                       Unboxed Zen
      business you operate as an                       Name of business, if any
      individual, and is not a
      separate legal entity such as                    212 W Davis St
      a corporation, partnership, or                   Number       Street
      LLC.
                                                       A
      If you have more than one
      sole proprietorship, use a                       Smithfield                                                NC           27577
      separate sheet and attach it                     City                                                      State        ZIP Code
      to this petition.

                                                       Check the appropriate box to describe your business:
                                                              Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                              Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                              None of the above


13.   Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
      Chapter 11 of the                 choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
      Bankruptcy Code, and              are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
                                        most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
      are you a small business
                                        if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor or a debtor as
      defined by 11 U.S.C. §                No. I am not filing under Chapter 11.
      1182(1)?
                                            No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      For a definition of small                 the Bankruptcy Code.
      business debtor, see
      11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                                 Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                            Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                                 Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.




 Part 4:       Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any                No.
      property that poses or is             Yes.       What is the hazard?
      alleged to pose a threat
      of imminent and
      identifiable hazard to                           If immediate attention is
      public health or safety?                         needed, why is it needed?
      Or do you own any
      property that needs                              Where is the property?
      immediate attention?                                                           Number     Street

      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                     page 4
           Case 21-01394-5-SWH          Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29                           Page 5 of 11
Debtor 1   Brianna      Gay               Solomon                                                Case number (if known)
           First Name   Middle Name       Last Name




                                                                    City                               State     ZIP Code




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                              page 5
           Case 21-01394-5-SWH                      Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29                                      Page 6 of 11
Debtor 1   Brianna               Gay                   Solomon                                                        Case number (if known)
           First Name            Middle Name           Last Name




 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling

                                         About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received a
      briefing about credit              You must check one:                                             You must check one:
      counseling.                              I received a briefing from an approved credit                I received a briefing from an approved credit
                                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
      The law requires that you                filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
      receive a briefing about credit          certificate of completion.                                   certificate of completion.
      counseling before you file for
      bankruptcy. You must                     Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
      truthfully check one of the              plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
      following choices. If you                I received a briefing from an approved credit                I received a briefing from an approved credit
      cannot do so, you are not                counseling agency within the 180 days before I               counseling agency within the 180 days before I
      eligible to file.                        filed this bankruptcy petition, but I do not have a          filed this bankruptcy petition, but I do not have a
                                               certificate of completion.                                   certificate of completion.
      If you file anyway, the court
      can dismiss your case, you               Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
      will lose whatever filing fee            you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
      you paid, and your creditors             plan, if any                                                 plan, if any
      can begin collection activities
                                               I certify that I asked for credit counseling                 I certify that I asked for credit counseling
      again.
                                               services from an approved agency, but was                    services from an approved agency, but was
                                               unable to obtain those services during the 7                 unable to obtain those services during the 7
                                               days after I made my request, and exigent                    days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver                circumstances merit a 30-day temporary waiver
                                               of the requirement.                                          of the requirement.
                                               To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
                                               requirement, attach a separate sheet explaining              requirement, attach a separate sheet explaining
                                               what efforts you made to obtain the briefing, why            what efforts you made to obtain the briefing, why
                                               you were unable to obtain it before you filed for            you were unable to obtain it before you filed for
                                               bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
                                               required you to file this case.                              required you to file this case.
                                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.
                                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved                You must file a certificate from the approved
                                               agency, along with a copy of the payment plan you            agency, along with a copy of the payment plan you
                                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                                               may be dismissed.                                            may be dismissed.
                                               Any extension of the 30-day deadline is granted              Any extension of the 30-day deadline is granted
                                               only for cause and is limited to a maximum of 15             only for cause and is limited to a maximum of 15
                                               days.                                                        days.
                                               I am not required to receive a briefing about                I am not required to receive a briefing about
                                               credit counseling because of:                                credit counseling because of:
                                                   Incapacity.     I have a mental illness or a mental          Incapacity.     I have a mental illness or a mental
                                                                   deficiency that makes                                        deficiency that makes
                                                                   meincapable of realizing or making                           meincapable of realizing or making
                                                                   rational decisions about finances.                           rational decisions about finances.

                                                   Disability.     My physical disability causes me             Disability.     My physical disability causes me
                                                                   to be unable to participate in a                             to be unable to participate in a
                                                                   briefing in person, by phone, or                             briefing in person, by phone, or
                                                                   through the internet, even after I                           through the internet, even after I
                                                                   reasonably tried to do so.                                   reasonably tried to do so.

                                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                                   duty in a military combat zone.                              duty in a military combat zone.
                                               If you believe you are not required to receive a             If you believe you are not required to receive a
                                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                          page 6
           Case 21-01394-5-SWH                 Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29                                     Page 7 of 11
Debtor 1   Brianna           Gay                  Solomon                                                        Case number (if known)
           First Name        Middle Name          Last Name




 Part 6:      Answer These Questions for Reporting Purposes

16.   What kind of debts do         16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
      you have?                          as “incurred by an individual primarily for a personal, family, or household purpose.”
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17
                                    16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                         money for a business or investment or through the operation of the business or investment.
                                                 No. Go to line 16c.
                                                 Yes. Go to line 17
                                    16c. State the type of debts you owe that are not consumer debts or business debts.



17.   Are you filing under
                                           No. I am not filing under Chapter 7. Go to line 18
      Chapter 7?
      Do you estimate that after           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                    administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                                   No
      administrative expenses
      are paid that funds will be                    Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do                1-49                                  1,000-5,000                             25,001-50,000
      you estimate that you                50-99                                 5,001-10,000                            50,001-100,000
      owe?                                 100-199                               10,001-25,000                           More than 100,000
                                           200-999

19.   How much do you                      $0-$50,000                            $1,000,001-$10 million                  $500,000,001-$1 billion
      estimate your assets to              $50,001-$100,000                      $10,000,001-$50 million                 $1,000,000,001-$10 billion
      be worth?                            $100,001-$500,000                     $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million                   $100,000,001-$500 million               More than $50 billion

20.   How much do you                      $0-$50,000                            $1,000,001-$10 million                  $500,000,001-$1 billion
      estimate your liabilities            $50,001-$100,000                      $10,000,001-$50 million                 $1,000,000,001-$10 billion
      to be?                               $100,001-$500,000                     $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million                   $100,000,001-$500 million               More than $50 billion

 Part 7:      Sign Below

                                    I have examined this petition, and I declare under penalty of perjury that the information provided is true and
 For you                            correct.
                                    If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                    of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                    under Chapter 7.
                                    If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                    this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                    I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                    I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                    18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    X                                                              X
                                        Signature of Debtor 1                                          Signature of Debtor 2

                                        Date          06/21/2021                                       Executed on
                                                       MM / DD / YYYY                                                MM / DD / YYYY




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                        page 7
           Case 21-01394-5-SWH                Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29                                   Page 8 of 11
Debtor 1   Brianna       Gay                    Solomon                                                        Case number (if known)
           First Name    Middle Name            Last Name




 For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
 represented by one              to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
                                 available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                 the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
 If you are not represented
                                 knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
 by an attorney, you do not
 need to file this page.

                                 X                                                                  Date
                                       Signature of Debtor 1                                                        MM / DD / YYYY




                                       Printed name


                                       Firm name


                                       Number       Street



                                       City                                                         State           ZIP Code


                                       Contact phone                                                Email address




                                       Bar number                                                   State




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 8
           Case 21-01394-5-SWH                     Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29                                            Page 9 of 11
Debtor 1   Brianna        Gay                       Solomon                                                               Case number (if known)
           First Name     Middle Name               Last Name




 For you if you are filing this       The law allows you, as an individual, to represent yourself in bankruptcy court, but you
 bankruptcy without an                should understand that many people find it extremely difficult to represent
 attorney                             themselves successfully. Because bankruptcy has long-term financial and legal
                                      consequences, you are strongly urged to hire a qualified attorney.
 If you are represented by
 an attorney, you do not              To be successful, you must correctly file and handle your bankruptcy case. The rules are very
 need to file this page.              technical, and a mistake or inaction may affect your rights. For example, your case may be
                                      dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                      hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                      firm if your case is selected for audit. If that happens, you could lose your right to file another
                                      case, or you may lose protections, including the benefit of the automatic stay.
                                      You must list all your property and debts in the schedules that you are required to file with the
                                      court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                      in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                      property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                      also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                      case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                      cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                      Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                      If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                      hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                      successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                      Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                      be familiar with any state exemption laws that apply.

                                      Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                      consequences?
                                             No
                                             Yes

                                      Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                      inaccurate or incomplete, you could be fined or imprisoned?
                                             No
                                             Yes

                                      Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                             No
                                             Yes. Name of Person
                                                   Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

                                      By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                      have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                      attorney may cause me to lose my rights or property if I do not properly handle the case.


                                  X                                                                      X
                                      Signature of Debtor 1                                                  Signature of Debtor 2

                                      Date             06/21/2021                                            Date
                                                        MM / DD / YYYY                                                         MM / DD / YYYY


                                      Contact phone 919-819-8921                                             Contact phone


                                      Cell phone       919-819-8921                                          Cell phone


                                      Email address briannasolomon.dc@gmail.com                              Email address




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                            page 9
         Case 21-01394-5-SWH                      Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29                             Page 10 of 11

Fill in this information to identify your case:

Debtor 1              Brianna       Gay                   Solomon
                      First Name    Middle Name           Last Name
Debtor 2
(Spouse, if filing)
                      First Name    Middle Name           Last Name

United States Bankruptcy Court for the: Eastern District of North Carolina

Case number
(If known)




Mailing List                       List contains the name and address of each entity included on Schedules D, E/F, G, H and Creditor Information.



 Paramount Recovery
 7524 Bosque Blvd
 Suite L
 Waco                                               TX         76712

 Credit Collection Service
 PO Box 447


 Norwood                                            MA         02062

 Midland Credit Management
 320 East Big Beaver
 Suite 300
 Troy                                               MI         48083

 Calvary Portfolio Services
 500 Summit Lake Drive
 Suite 400
 Valhalla                                           NY         10595

 KLS Financial Services
 991 Aviation Parkway
 Suite 300
 Morrisville                                        NC         27560

 SYNCB/Paypal Credit Card
 PO Box 965005


 Orlando                                            FL         32896

 Barclays Bank Delaware
 PO Box 8803


 Wilmington                                         DE         19899

 Discover Financial c/o Smith Debnam Narron Drake Saintsing and Myers
 LLP
 PO Box 176010


 Raleigh                                            NC         27619




                                                                             Mailing List                                               page 1 of 2
           Case 21-01394-5-SWH           Doc 1 Filed 06/21/21 Entered 06/21/21 16:00:29        Page 11 of 11
Debtor 1    Brianna        Gay             Solomon                              Case number (if known)
            First Name     Middle Name     Last Name




 National Recovery Operations
 PO Box 26055


 Minneapolis                               MN          55426

 Citi Cards CBNA
 PO Box 6217


 Sioux Falls                               SD          57117

 State Employees Credit Union
 1638 Westchester Dr


 High Point                                NC          27262




                                                               Mailing List                              page 2 of 2
